UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT


                                       No. 97-60150


T. L. CASHAW, ET AL.,
                                                                      Plaintiffs-Appellants,
                                           versus
TRACY VANCE and JOHN PAGE,
                                                                     Defendants-Appellees.


                      Appeal from the United States District Court
                        for the Northern District of Mississippi
                                       (2:92-CV-46)


                                       April 10, 1998
Before POLITZ, Chief Judge, REYNALDO G. GARZA and DENNIS, Circuit Judges.
PER CURIAM:*
       Plaintiffs appeal an adverse partial summary judgment and judgment on an adverse
jury verdict in their action against the City of Charleston, its Police Chief, and police
officers Tracy Vance and John Page. Having considered the briefs and oral arguments
of counsel and pertinent parts of the record, and finding no reversible error, the judgments
appealed are AFFIRMED.




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.